Case 2:16-cr-00540-.]I\/|A-S|L Document 339-24 Filed 12/19/18 Page 1 of 1 Page|D #: 4027
10}6!2018 Bmail - US v. Mangano et ano., 16-CR-540 (S-2) (JMA)

M Gmai| Matthew Brlssenden <matthew.w.brissenden@gmail.com>

 

US v. Mangano et ano., 16-CR-540 (S-2) (JMA)

1 message

Mirabile, Catherine Nl. (USANYE) <Catherine.M.Mirabi|e@usdoj.gov> Fri, 0ct 5, 2018 at 9:17 PM
To: "kevin@kevinkeatinglaw.com" <kevin@kevinkeating|aw.com>. Matthew Brissenden <matthew.w.brissenden@gmai|.com>,
"John F. Carman (john@johncarman|aw.com)" <john@johncarmanlaw.com>, "Sara P." <spervezBS@hotmai|.corn>

Cc: "Caffarone, Christopher (USANYE)" ~<Christopher.Caffarone@usdoj.gov>l "Gatz, Lara (USAN¥E)"
<Lara.Gatz@usdoj.gov>

 

 

Kevin and John:

|n response to Kevin's request for any and all recordings involving Harendra Singh from our l‘sister law enforcement
agencies" during the October 5 pretrial conference, we have confirmed that the U.S. Attorney's thce for the Southern
District of New Yor|<, the Nassau County District Attorney's Oflice and the Suffo|k County District Attorney‘s Oihce do not
have any such recordings. Further. as we stated we would undertake at the ccnference, we, likewise, did another check
of our records to determine if there were any additional recordings We have located two additional recordingsl which
have been marked HSR 35 (a 5/19/15 call between Singh and Joe Conway) and HSR 36 (a 5/15/19 call between Singh
and Sa| Russo). Both of these recordings have been up|oaded to the dropbox. We wish to advise you that HSR 35
contains B£dy_ materia|. Please be advised that we have additional intercepted calls between Singh and Conway that we
were unable to produce before our paralegal went home for the night but we will produce those to you, via the dropbox,
tomorrow. We are continuing to search our records and will provide any additional recordingsl if such outstanding
recordings are identifiedl

in addition, we are in receipt of Kevin's |etters, dated October 4. 2018, setting forth various discovery demands We hope
to have a response to your inquiries by early next week.

Yours,

Catherine

Catherine M. Mirabi|e
Assistant U.S. Attorney
Eastern District of New York
610 Federa| Plaza

Centra| |s|ip, New York 11722
T. 631-715-7850

Catherine.|'vl.Mirabi|e@usdoj.gov

htipslllma|l.gOogle.Comlmai|lu/O?ik=Oc46388b53&viaw=pl&$earch=a|l&permthid=\hread-MZZA1613536821988246197%7€|’11$9-[%3¢\1613536821988 ... 111

